      Case 18-13804-JDW         Doc 35    Filed 08/19/19 Entered 08/19/19 17:26:44               Desc Main
                                          Document     Page 1 of 5


                                UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF MISSISSIPPI


IN RE: ROBERT LEE BATTS                                                             CHAPTER 13
      & ELLEN BATTS

DEBTORS                                                                             CASE NO. 18-13804-JDW

                     OBJECTION TO PROOF OF CLAIM FILED BY
     UNITED STATES OF AMERICA, U.S.D.A, RURAL HOUSING SERVICE [CLAIM NO. 13-1]

       COME NOW, the above-named Debtors, by and through their attorney of record in this case, and

objects to the Proof of Claim filed by United States of America, United States of Agriculture, Rural Housing

Service (“USDA”), and in support hereof respectfully show unto the Court the following:

       1.     Debtors filed this case on October 18, 2018. The governmental proof of claim deadline was

              April 1, 2019.

       2.     USDA was listed as a secured creditor on the original petition and schedules (see Dkt. #1). The

              claim of USDA was listed to be paid in full over the life of the debtors’ 60-month plan at the

              applicable til rate of interest. The property securing the claim is the debtors’ principle residence.

       3.     On August 6, 2019, USDA filed a proof of claim (Clm. # 13-1) as a secured creditor in the

              amount of $52,512.51.

       4.     The claim includes various charges and fees, set forth below:

              a.      Custodial (property preservation): $152.88
              b.      Managerial Fees:                      $906.56
              c.      Escrow Advances not yet billed:       $5,025.20
              d.      Subsidy subject to recapture:         $7,291.62
              e.      Uncollected late charges:             $88.43
              f.      Attorney Fees:                        $75.55
              g.      Interest:                             $9,650.88
                                                    Total: $23,191.12

       5.     USDA has not filed a notice of postpetition fees, charges or expenses evidencing any of the

              charges and fees listed above mandated by Federal Rule of Bankruptcy Procedure 3002.1(c) It is

              also unclear from the claim if and when these expenses were actually incurred. The USDA’s
Case 18-13804-JDW               Doc 35      Filed 08/19/19 Entered 08/19/19 17:26:44                       Desc Main
                                            Document     Page 2 of 5


          attempt to collect managerial, custodial and attorney fees post petition without the proper notices

          is an attempt to collect from the property of the debtors’ estate, which is prohibited by

          §362(a)(3).1

6.        The Claim fails to include evidence of any interest, fees, expenses or other charges incurred

          besides the statement itemization. Additionally, more than 180 days have passed since the filing

          of the petition. Therefore, all fees, interest, expenses and other charges should be disallowed.

7.        The claim also fails to include evidence of escrow charges made or payments out of any escrow

          account required by Federal Rule of Bankruptcy Procedure 3001(c)(2)(C).                              Therefore, the

          escrow advances should be disallowed.

8.        The claim also fails to include evidence of the amount subject to the subsidy subject to recapture

          required by Federal Rule of Bankruptcy Procedure 3001(c). Therefore, the subsidy subject to

          recapture should be disallowed.

9.        Given the untimeliness of the USDA’s claim, the USDA should be precluded from amending the

          claim to provide the omitted information, if it exists, or providing evidence at any hearing hereon

          according to Federal Rule of Bankruptcy Procedure 3001(c)(2)(D)(I).

10.       Debtor’s counsel should be awarded attorney’s fees and reasonable expenses for having to bring

          this objection.

11.       Additionally, the debtors should be awarded damages in the amount of $5,000.00 for the

          USDA’s stay violation in the form of an offset under 11 U.S.C. § 106(b).

12.       Other grounds to be shown at the hearing.

WHEREFORE, the Debtor prays to the Court as follows:




               1
                Section 362(a)(3) prohibits “Any act to obtain possession of property of the estate or of property
      from the estate or to exercise control over property of the estate” while the stay is in effect.
Case 18-13804-JDW      Doc 35    Filed 08/19/19 Entered 08/19/19 17:26:44          Desc Main
                                 Document     Page 3 of 5


      a.     The Court enter an order disallowing $23,191.12 of USDA’s claim for failure to comply

             with Federal Rule of Bankruptcy Procedure 3001, and award reasonable attorney fees

             and costs of bringing this objection.

      b.     The Court enter an order finding USDA violated the automatic stay and award attorney’s

             fees, costs and damages in the amount of $5,000.00 in the form of a setoff against the

             USDA’s remaining claim.

      c.     The Court enter an order precluding USDA from offering any evidence of the omitted

             material at any hearing or via an amended claim or notice of postpetition fees, charges

             and expenses.

      d.     That the debtor have such other and further relief as the Court may deem just and proper

             under the circumstances.


      This the 19th day of August, 2019.

                             /s/Robert Lomenick
                             KAREN B. SCHNELLER, MSB 6558
                             ROBERT H. LOMENICK, JR., MSB 104186
                             SCHNELLER & LOMENICK, P.A.
                             126 NORTH SPRING STREET
                             POST OFFICE BOX 417
                             HOLLY SPRINGS, MS 38635
                             662-252-3224/karen.schneller@gmail.com
      Case 18-13804-JDW          Doc 35    Filed 08/19/19 Entered 08/19/19 17:26:44            Desc Main
                                           Document     Page 4 of 5


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT MISSISSIPPI


IN RE: ROBERT LEE BATTS                                                            CHAPTER 13
      & ELLEN BATTS

DEBTORS                                                                            CASE NO. 18-13804


                                   NOTICE OF OBJECTION TO CLAIM

       YOU ARE HEREBY NOTIFIED that an objection to your claim has been filed in the above

referenced bankruptcy case. Your claim may be reduced, modified, or eliminated. If you do not want the Court

to eliminate or change your claim, a written response to the attached objection to claim must be filed with:

Clerk, U.S. Bankruptcy Court
Northern District of Mississippi
703 Hwy 145 North
Aberdeen, MS 39730

and a copy must be served on the undersigned Debtor(s)’ attorney and the Chapter 13 trustee on or before thirty

(30) days from the date of this notice. In the event a written response is filed, the court will notify you of the

date, time and place of the hearing thereon.

DATED: August 19, 2019

CHAPTER 13 STANDING TRUSTEE:
Ms. Locke D. Barkley
Chapter 13 Trustee
6360 I-55 North, Suite 140
Jackson, MS 39211
                           /s/Robert H. Lomenick
                           KAREN B. SCHNELLER, MSB 6558
                           ROBERT H. LOMENICK, JR., MSB 104186
                           SCHNELLER & LOMENICK, P.A.
                           126 NORTH SPRING STREET
                           POST OFFICE BOX 417
                           HOLLY SPRINGS, MS 38635
                           662-252-3224/karen.schneller@gmail.com
                                      rlomenick@gmail.com
      Case 18-13804-JDW         Doc 35    Filed 08/19/19 Entered 08/19/19 17:26:44            Desc Main
                                          Document     Page 5 of 5

                                         CERTIFICATE OF SERVICE

         I, Robert H. Lomenick, attorney for the Debtor, hereby certify that a copy of the foregoing Notice of
Objection to Claim and Objection to Claim has this day been served upon the Chapter 13 Trustee, the U.S.
Trustee and Mississippi Department of Revenue, either by electronic means or by United States Mail.

USDA Rural Development
Customer Service Center
PO Box 66879
St. Louis, MO 63166

USDA-Rural Development
Attn: Bankruptcy Section
PO Box 66879
St. Louis, MO 63166

Office of U.S. Attorney
Northern District of Mississippi
Attn: Civil Process Clerk
900 Jefferson Street
Oxford, Mississippi 38655

Office of United States Attorney General
U.S Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

Assistant Attorney General for Administration
U.S. Department of Justice
Justice Management Division
950 Pennsylvania Avenue, NW, Room 1111
Washington, DC 20530

Civil Process Clerk
United States Attorney’s Office
555 4th Street, NW, Washington, DC 20530

Ms. Locke D. Barkley, via ECF

Office of U.S. Trustee, via ECF

         This the 19th day of August, 2019

                                             /s/Robert H. Lomenick
                                             KAREN B. SCHNELLER
                                             ROBERT H. LOMENICK
